NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JONATHON BURTON,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-1957
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(3) from the Circuit Court for Lee
County; Ramiro Manalich, Judge.

Jonathon Burton, pro se.

Ashley Moody, Attorney General,
Tallahassee, and C. Suzanne Bechard,
Chief-Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.


             Affirmed.


BLACK, BADALAMENTI, and SMITH, JJ., Concur.